DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2017/0163033, IDS Document).
Regarding Claim 3, Jang discloses an automotive auxiliary unit (Figures 1, 3-5, Abstract, Paragraph 20) comprising an electronic protection unit (100, Figures 1, 3-5), the electronic protection unit comprising: 
an inverse-polarity protection unit comprising a semiconductor switch (comprising switch 130 and switch M2 in 140, Figures 1, 3-5, Paragraph 26, “….the parasitic diode D of the second FET M2 may prevent the reverse connection of the battery to protect 
an overcurrent protection unit (comprising M1, 120, Figures 1, 3-5) which is configured to detect a voltage drop at the semiconductor switch of the inverse-polarity protection unit so as to determine a present current level (Paragraphs 24, 26, 27, “….the sensor 120 may be configured to sense the load current using the first FET M1”).
Regarding Claim 4, Jang discloses the automotive auxiliary unit as recited in Claim 3, wherein the semiconductor switch is a MOSFET (Paragraph 23, “switch 130 may be an internal high voltage field effect transistor (FET)”, Paragraph 24, “….protector 140 may be configured of a first FET M1 and a second FET M2”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurd (US 3,571,608) discloses a protection circuit comprising inverse polarity protection including a switch and overcurrent protection; Kadoya (US 2018/0358798) discloses a protection circuit in a vehicle comprising inverse polarity protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 7/22/2021